TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00546-CV



                 Clauklin LLC and Capital City Relocation, LLC, Appellants

                                                   v.

     Stephen Shamel; Grace Shamel; and All Other Occupants of 2609 Bonnyrigg Ct.,
                         Cedar Park, Texas 78613, Appellees


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-12-005683, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On April 25, 2013, appellants Clauklin LLC and Capital City Relocation, LLC,

filed an unopposed motion requesting a ninety-day extension of time to file their reply brief while

the parties finalize a settlement of the dispute. In light of the parties’ pending settlement, we will

abate the appeal until August 1, 2013. If the parties have finalized a settlement by that date, they are

instructed to file a motion to reinstate and dismiss the appeal in accordance with the settlement

agreement. If the parties have not finalized a settlement by that date, they are instructed to file a

report informing this Court as to the status of the appeal and, if necessary, requesting an extension

of the abatement.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: May 3, 2013




                                              2